Citation Nr: 1729184	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  10-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1976 to July 1998, with subsequent unverified service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In February 2014, the Board remanded this matter for further development.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran has had bilateral hearing loss for VA purposes at any time during the current appeal.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2016).  With respect to the service connection issue adjudicated herein, the duty to notify has been met.  See December 2006 VCAA Correspondence. Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA and private treatment records, and VA examination reports have been associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board has no reason to doubt the accuracy of the audiometric testing results from the August 2008 and October 2016 VA audiology evaluations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hearing loss issue adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4).  

Lastly, this claim was remanded in February 2014 to obtain an adequate VA examination, as well as, outstanding treatment records.  Such records, and an adequate October 2016 examination, have been associated with the claims file.  Therefore all remand instructions issued by the Board have been substantially complied with, and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran and that there is no error or issue that precludes the Board from addressing the merits of this portion of the appeal.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). A veteran is competent to report exposure to hazardous noise, when symptoms of hearing loss first manifested, and continuity of symptoms. Layno v. Brown, 6 Vet. App. 465 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for bilateral hearing loss, which he asserts was incurred in or caused by service.  As noted above, service connection may only be granted for a current disability.  When a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016). 

In this case, however, there is no evidence of bilateral hearing loss for VA purposes at any time during the period under appellate review.  Turning to the evidence, of record are audiograms conducted in April 2008, August 2008 and October 2016.

On Reserve service audiological evaluation, in April 2008, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
15
20
30
LEFT
20
10
15
10
10

Speech recognition scores were not noted, and there is no indication of a speech discrimination test being conducted.

On VA audiological examination in August 2008 pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 in the left ear.

On VA audiological examination in October 2016 pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
20
LEFT
20
20
15
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 in the left ear.  The examiner diagnosed the Veteran with normal right ear hearing and left ear sensorineural hearing loss in the frequency range of 6000 Hz or higher. 

The foregoing evidence demonstrates that entitlement to service connection for bilateral hearing loss is not warranted as the Veteran does not have a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2016).  Here, with the exception of the April 2008 audiogram, the record is silent as to the Veteran ever demonstrating results sufficient for VA compensation purposes.  With regard to the April 2008 evaluation, the Board finds it insufficient to serve as the basis for a grant of service connection.  Specifically, the audiogram lacks requisite speech discrimination testing.  Moreover, his 40 decibel reading at the 500 Hertz level more than triples results achieved for the remainder of the appeal, including on August 2008 VA examination conducted six months later.  Therefore, the Board accords this audiogram less probative value than the properly-executed VA examinations.

In the absence of evidence of a hearing loss disability for VA purposes at any time during the appeal period, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2016).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board acknowledges that the Veteran reported symptomatology other than hearing loss in conjunction with his current appeal.  These symptoms included fluid in the ears, popping of the ears, pain, humming, buzzing and "hearing a hollowness."  See April 2008 VA Form 9 and August 2010 Representative Statement.  Such symptoms have been diagnosed as due to a blockage of his Eustachian tubes.  See August 2008 VA examination.  That said, the above denial of service connection does not reflect a denial of these reported symptoms and/or disabilities.  Rather, these symptoms have been adjudicated and denied by the RO in conjunction with a separate claim for entitlement to service connection for tinnitus and ear pain.  See December 2008 and September 2015 Rating Decisions.  Notably, the record reflects that the Veteran has renewed his claim to reopen service connection for tinnitus, and it is currently pending before the RO for adjudication.  See May 2017 Correspondence.  In light of the aforementioned, jurisdiction for any remaining ear disability resides with the RO.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

REMAND

The Veteran seeks service connection for a low back disability.  This matter was remanded in February 2014, to afford the Veteran a new VA examination opinion to address the nature and etiology of his disability.  A negative opinion was obtained in September 2016, wherein the examiner found that the Veteran's current disability was not incurred in or caused by service.  Review of this opinion reveals it to be inadequate, and a new opinion should be obtained.  

In relevant part, the medical history section of the examination report is negative for any discussion of the Veteran's in-service history.  Instead, the section appears to contain a copied and pasted portion of the Board's 2014 directives.  In this regard, the examiner's negative opinion was partially predicated on a lack of report or treatment for a back disability in service after February 1989.  Inspection of service treatment records reflects that the Veteran sought treatment for back pain in January 1997 and reported recurrent lower back pain on service separation.  See July 1998 Report of Medical History.  These omissions must be discussed.
 
Finally, on January 2007 radiologic testing, the Veteran was noted to have "straightening of the normal lordosis, suggestive of muscle spasm."  This report indicates a relationship between the Veteran's spasms and potentially permanent damage to his spinal structure.  Currently, the record lacks an opinion addressing the relationship, if any, between the muscle spasm induced straightening of his spine and his development degenerative disc disease (DDD) with arthritic changes.  Such a discussion is critical as the Veteran was repeatedly treated for muscle spasms in-service and as he reports the symptoms have continued since service.  See 1983 and 1984 Service Treatment Records, see also 2006 WBG Family Practice and 2016 VAMC Treatment Records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. Schedule the Veteran for a spinal VA examination to determine the nature and etiology of his low back condition. 

a. For any diagnosed low back condition, the examiner is asked to opine whether it is at least as likely as not (50% or greater) that the Veteran's low back disability had onset in service or was caused or permanently aggravated by his active military service.

In rendering this opinion, the examiner must address the significance, if any, of the following:

i. In-service treatment for low back pain and or spasms in March 1983, May 1984, May 1985 and December 1997.  The examiner should also discuss the Veteran's report of experiencing recurrent back pain on report of medical history at retirement in February 1998.

ii. The examiner should directly address whether the Veteran's muscle spasms in-service are the same conditions as his post-service muscle spasms.  Note, a January 2007 radiologist determined that the Veteran's post-service muscle spasms were causing "straightening of the normal lordosis, suggestive of muscle spasm."  See WBG Family Practice Records.  That said, the examiner must opine whether muscle spasms in-service could have also caused straightening of his normal lordosis and if so whether this straightening could have led to or aggravated his DDD. 

1. Attention is directed to an October 2006 WBG Family Practice examination where the Veteran experienced spasms.

iii. The examiner should address the lay assertions of record.  See Veteran's February 2008 VA Form 9 and August 2010 Representative Statement.

Any tests deemed necessary by the examiner should be conducted.

A detailed supportive rationale and explanation of any clinical findings and/or opinion must be provided.  If the examiner is unable to present an opinion and/or discussion without resorting to speculation, it should be so stated with a complete rationale as to why the examiner(s) arrived at this conclusion.

3. Then, readjudicate the claim remaining on appeal-service connection for a low back disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


